It gives the Samoan delegation the greatest satisfaction, Sir, to see a President of your stature presiding over this session, a session of very special significance to us all - the fortieth anniversary of the United Nations. Your long years of superlative service have earned you and your country the highest honor and respect, and we welcome your presidency. It is also our pleasure to express our thanks to Ambassador Paul Lusaka for guiding us through the thirty-ninth session with a combination of warmth and wisdom. His diplomatic skill and generous good humor stood us in good stead throughout the session.
Our thoughts and prayers have been with Mexico and its people since the tragic disaster they suffered so recently, and we join with others who have spoken before us in offering them our sincere condolences. May God be with them in this time of trial.
Over the past 40 years of United Nations history, one of the pleasing developments has been the growth and the expansion of the role of the Secretary-General. The Secretaries-General have made major contributions to international peace and security and to the growth of the United Nations, and we and the world have been fortunate in the quality of the men who have held that office. Though their work of quiet and difficult diplomacy has often been behind the scenes and thus unsung, in this year of reflection those tireless and dedicated efforts should not be forgotten.
It is very appropriate that at this time of reckoning for our Organization, we have a Secretary-General who is not only tireless in his pursuit of the principles we espouse, but whose forceful vision provides us with in-depth analyses of our Organization, in his annual reports and elsewhere, and with careful guidelines, which we will do well to heed if we are to improve on our past performance. In his 1982 report the Secretary-General commented that:
"The United Nations itself has been unable to play as effective and decisive a role as the Charter ... envisaged for it." (A/37/1, p. 1) We feel that the main reason for this has been some lack of respect for the principles enshrined in the Charter. To us it is important that this respect be restored.
These principles - such as the sovereign equality of all Members, the universality of membership, the territorial integrity of States, the non-use of force, the peaceful settlement of disputes and the right of peoples to self-determination -are of profound importance to us and small States like us. Small island developing countries, with their sometimes fragile economies, often take a buffeting from political and economic forces beyond their control and perhaps feel - to quote a Samoan proverb - like birds battling against the wind. 'Thus we maintain our faith in the united Nations and in the commitment to a strong and secure international order, which is the best guarantee of our security, and we believe that together we can work towards the solution of our problems and the improvement of the lot of our peoples. We increasingly see the importance of the Charter's principles in our region as the threats of a shrinking world seem to be encroaching.
Samoa is compelled to voice in this forum its continuing concern and heightened alarm at the actions and policies of certain nations with regard to certain activities and events under their control within the South Pacific region.
The Pacific peoples have declared unequivocally their opposition to nuclear testing in their region. Whatever reasons are cited to justify or legitimate French authority to conduct these tests, the fact is that it is the people who live in the area that are taking the risks associated with these dangerous experiments. No assurances can assuage us, and no safety precautions can be adequate safeguard against the possibility of damage to the fragile environment on which Pacific peoples depend so heavily, to say nothing of unknown dangers that may become apparent only in years to come.
Total disregard by France of the expressed opposition of the Pacific peoples continues to be a source of agitation and frustration in the region. Moreover, it is leading directly to the appearance in the region of disturbances and ugly acts of international sabotage and violence, activities that up to now have had no place in the South Pacific during peacetime, in fact since the Second World War. Therefore the area literally is being contaminated physically and morally by the selfish preoccupations of France, thousands of miles from its own shores.
Uncertain progress in the decolonization of New Caledonia similarly contains the seeds of disruption and danger for the region. Samoa supports the South Pacific Forum in its call for self-determination and the early transition to an independent New Caledonia in accordance with the innate rights and aspirations of the indigenous people and in such a manner as to guarantee the rights and interests of all committed inhabitants of this multiracial society.
We call on France to take the necessary steps that would confirm beyond doubt its commitment to advancing New Caledonia along a meaningful path to self-determination. Electoral reforms, in our view, would constitute a vital element of such a display of commitment.
We hope that the positive elements that have emerged in French decisions on New Caledonia will be consistently pursued and we call on all parties to refrain from further violence and to engage in a constructive dialog to bring about a peaceful and lasting resolution of New Caledonia's present problems. We are used to peaceful decolonization in our region and to a pattern of energetic co-operation between Administering Powers and the colonized to achieve the high objectives of the United Nations Charter and those of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we look to France to play a full role in the decolonization of New Caledonia and in initiating meaningful progress.
A pleasing development in our region is the decision of the United States to negotiate a regional fisheries agreement with the South Pacific island nations. We are hopeful that this agreement will resolve any past differences to our mutual benefit.
The problems of regions close to ours remain of great concern to us. Foreign forces remain in Democratic Kampuchea and in Afghanistan, and must be withdrawn to enable solutions to be found in which the peoples of those strife-torn countries may participate and finally be enabled to return to a normal way of life.
With regard to the Kampuchean situation, we applaud the efforts of the Association of South East Asian Nations to create conditions favorable to negotiations, and the good offices of Indonesia and Malaysia in this regard. We also support the Secretary-General in his efforts in seeking a solution, and our hope is that agreement on negotiations can be reached swiftly.
We are encouraged that the proximity talks on Afghanistan under the Secretary-General's auspices are continuing. We fully support this process and we hope to see it result in the withdrawal of foreign troops from Afghanistan as soon as possible.
With respect to the Korean peninsula, we feel that encouragement of the talks between the North and the South is an essential step towards the reduction of tensions, and it is pleasing that there has been movement towards more dialogue. We understand that the Republic of Korea wishes to become a full Member of the United Nations. Indeed, we believe the achievement of universality to be a principle of such cardinal importance to our Organization that we should always be ready to respect the aspirations of those who would join us as members. Thus we would support accession for all those countries that wish it and that are prepared to abide by the principles of the Charter. We feel the Republic of Korea fulfills these requirements.
Further afield, but also of concern to us, are the conflicts in the Middle East. In the past months we have seen new initiatives and proposals on the
Arab-Israeli conflict that seem to present opportunities for negotiation, and we
had hoped to see some positive movement. It is disappointing, therefore, that there has been a lack of positive response. We are also dismayed at the understandably heightened tensions in the region resulting from the recent Israeli raid on Tunisian territory, while deploring international terrorism in whatever form and wherever it might occur, we can see absolutely no excuse for Israel's attack on another sovereign country and indeed a country of long and honorable commitment to the principles of this Organization. We deplore it as not only a violation of international law but also extremely detrimental to the peace process in the region.
The situation in Lebanon and the Iran-Iraq war continue to sadden us with their tragic fratricidal struggles. We would ask those who continue to fuel these conflicts by interference or arms sales to cease these activities which, as they are well aware, worsen the conflicts and make the easing of tensions that much more difficult.
The iniquitous apartheid system has always contained within it the seeds of its own doom. The alarmingly increased tensions in South Africa, resulting in escalating violence and destruction, portend that this end might be calamitous indeed if the South African Government does not at last heed the multitudinous warnings it has received. South Africa's perversity in refusing to pursue the path of racial partnership in any but the most devious manner is bringing down on it the rightful wrath of the international community. There can be no more delays. Samoa is prepared to endorse all positive measures which will lead to the full participation of all the people of South Africa in its Government.
Similarly, in Namibia South Africa's delays and prevarications have for too long tried international patience. These must cease.
Unfortunately, these past weeks have seen increasing tensions in many parts of the world that could lead to dark days ahead; but there is a glimmer of hope in one area at least. The summit meeting between the super-Powers presents an opportunity to return to a detente that could lessen world tensions considerably. It is a moment of opportunity that must be grasped, as it may not come again. A breakthrough in arms control must be made now before the technology on both sides becomes too sophisticated to allow for verification procedures. He urge the United States and the Soviet Union to give the world a break. The Secretary-General put it well when he asked, "By what right do they decide the fate of humanity?" In the disarmament and other forums of the United Nations, the rest of humanity, through its Governments, must make it clear that they, the super-Powers, have no right to continue endangering the peoples of the world and that we expect an end to posturing and a genuine and responsible effort to agree on a real reduction of their loathsome arsenals.
That will lead others to join the process so that it becomes multilateral. Disarmament? especially nuclear disarmament, must be a multilateral process, for, the effects of a nuclear holocaust will be felt by the farthest of us - when whales fight, the kraken wakes; and when the nuclear monster is unleashed there will be no stopping it. Not only must existing nuclear armaments be reduced and eventually destroyed, but weapons production must cease and the spread of these weapons be stemmed. To effect this we urge, as did all non-nuclear-weapon States at the recent non-proliferation Treaty Review Conference, the urgent completion of the comprehensive test-ban treaty to prohibit all testing in all environments for all time; and we also stress the absolute necessity of universal and strict adherence to the nuclear non-proliferation Treaty. We are encouraged by China's decision to join the International Atomic Energy Agency (IAEA) and also to participate in work on the comprehensive test-ban treaty when it is begun in the Conference on Disarmament and we would urge others to follow suit.
The deep concern of our region regarding nuclear questions has recently been demonstrated by the unanimous endorsement of the South Pacific Nuclear-Free Zone Treaty by the South Pacific Forum Heads of Government. This Treaty prohibits the manufacture, testing, stationing or use of nuclear explosives in the South Pacific. It was opened for signature, significantly on Hiroshima Day, 6 August, and it is an embodiment of the desire of the South Pacific peoples to live in a Pacific where our sunny skies are not darkened by nuclear winter and our seas not sullied with nuclear sludge. This zone, along with the adjoining zones covered by the Treaty of Tlatelolco and the Antarctic Treaty, demonstrates the wishes of a significant section of the southern hemisphere to stop the spread of nuclear weapons and live free of their threat. We are pleased that there are similar proposals in other parts of the world, in particular that of our ASEAN neighbors. We would hope that in due course the nuclear States will become party to the relevant protocols to the Treaty.
In conclusion we wish to reaffirm our faith in the United Nations and renew our commitment to the Charter and its principles. In reflecting on the past 40 years, what the cynics and detractors should bear in mind is how the world might have been without the United Nations It is hard to imagine now a world without a multilateral forum that provides a neutral meeting place for countries with differences where they can meet privately, away from public pressures; a forum not only for discussion of international issues, but where countries with few missions abroad can meet in friendly surroundings with other countries and with international aid officials; a forum where countries have to defend their actions, but also have the opportunity to exchange views and vent frustrations. It is also hard to imagine the world without the quiet diplomacy and good offices of a respected and objective international figure like the Secretary-General and without peacekeeping forces to create conditions for fostering peace. Without these the world could be a lot more menacing place with less freedom and fewer rights for individuals.
We have only to imagine how different every-day life would be if the United Nations had never existed to see how its effects have reached down to the roots of our societies, however remote they are. There would have been no institutions to sponsor the international meetings that have so raised global consciousness and had far-reaching practical effects; conferences like, for instance, the recent successful women's conference in Nairobi; and many more. There is hardly a country on this globe that has not benefited from United Nations sponsored programs in the field of air safety, public health, drug abuse control and environmental protection, to list but a few. Imagine the world without the United Nations Development Program (UNDP) with its technical assistance partnership; the Food and Agriculture Organization of the United Nations (FAO) with its agricultural assistance; the World Health Organization (WHO) with its world-wide early warning system, its inoculation teams and its elimination of smallpox; the United Nations Fund for Population Activities (UNFPA) with its family-planning and census assistance; the United Nations Educational, Scientific and Cultural Organization (UNESCO) with its cultural and educational programs; the united Nations Children's Fund (UNICEF) with its hope-giving children's survival revolution; and the united Nations High Commissioner for Refugees (UNHCR) with his aid to the homeless and displaced. Also the parallel activities of the finance institutions -the International Monetary Fund (IMF) and the World Bank, which promote economic stability, orderly development and long-term growth. Without all these, the world could be a great deal more miserable with more pollution, disease and disaster.
Much has had to be omitted from this summary, but it is worth reminding ourselves how much of positive worth has been achieved by the United Nations and how much is now taken for granted. Therefore, let us more forward to the future, not brooding over the past, but building on those achievements of which the United Nations can be justly proud.
